FILED
                              NOT FOR PUBLICATION                           DEC 11 2013

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


CARL R. LOVE,                                     No. 12-16381

                 Plaintiff - Appellant,           D.C. No. 1:10-cv-02304-BAM

  v.
                                                  MEMORANDUM*
JAMES A. YATES, Warden, Warden at
PVSP; et al.,

                 Defendants - Appellees.


                      Appeal from the United States District Court
                          for the Eastern District of California
                    Barbara McAuliffe, Magistrate Judge, Presiding**

                            Submitted November 19, 2013***

Before:         CANBY, TROTT, and THOMAS, Circuit Judges.

       California state prisoner Carl R. Love appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants violated

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
                Love consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his Eighth Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a dismissal for failure to comply with a court

order. Pagtalunan v. Galaza, 291 F.3d 639, 640-41 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing the action for

failure to comply with the court’s March 6, 2012 order, which required Love to

provide information sufficient for the United States Marshal to identify the sole

remaining defendant Doe Two. See id. at 642-43 (discussing factors relevant to

dismissal for failure to comply with a court order); Ferdik v. Bonzelet, 963 F.2d
1258, 1260 (9th Cir. 1992) (explaining that, although dismissal is a harsh penalty,

the district court’s dismissal should not be disturbed unless there is a “definite and

firm conviction that the court below committed a clear error of judgment in the

conclusion it reached upon a weighing of the relevant factors” (citations and

internal quotation marks omitted)).

      In light of our conclusion, we do not consider Love’s contentions concerning

the merits of his case.

      AFFIRMED.




                                           2                                    12-16381